Title: Joseph Reed to John Adams, 7 May 1784
From: Reed, Joseph
To: Adams, John


        
          Dear Sir
          London May 7. 1784
        
        I should not have put you to the Expence of a Letter by the Post. But Mr. Vanbibber a Gentleman of respectable Family & Fortune

going over to Holland I could not resist the Temptation of renewing our friendly Intercourse which was suspended during the Winter. Mr. De Berdt was so obliging as to communicate a Paragraph of his Letter respecting the Bills drawn by Mr. Morris in the Fate of which I was in a small Degree interested. If any Thing new has occurr’d I shall be obliged to you for the Communication as far as you may think it consistent with Propriety—
        The Temper of America is rising very high against this Country in Consequence of the Restrictions laid on our West India Intercourse. Congress have been backward in taking up the Business but in several of the States they have laid Imposts & Duties in many Instances amounting to a Prohibition. These Measures seem to be slightly regarded here & probably will be so untill felt.
        it is truly wonderful that with so many powerful Motives to regain the Friendship & Cordiality of America so little Disposition of this Kind is manifested. I do not know how you found them but the Gentlemen of America now here generally complain of great Sullenness & visible Ill will The British Interests which began to preponderate then must decline & the French rise in Proportion. Mr. Gorham & Dr. Witherspoon who wished to draw some Relief for particular Calamities occasioned by the British Troops have met a most discouraging Reception. In short my good Sir, it is too evident that Injuries are much more implacable than the injured And the Wound to national Pride more than national Interest is unpardonable.—
        Many of us flatter ourselves that the Designs which the Emperor seems to meditate in favour of the Navigation of the Scheld will operate so as to promote an Emigration to America. Some Hollanders had established Houses in Philada & were very favourably received, but it is to be feared the Disputes about their Government which are carried on with great Animosity will discourage Men who seek at least commercial Repose.—
        You see this is the Work of a perfect leisure Moment if it should happen to find you at a similar Period I shall be happy in a Return but I beg you would not rob Business of its necessary & just Claims,
        I would wish it particularly to convey to you some Portion of that Esteem as an Individual which is universally entertained in America for your Person & Character & to believe me with very great Respect & Regard / Dear Sir, / Your very Obedt. / & Hbble servt.
        
          Jos. Reed
        
       